Christopulos v Christopulos (2022 NY Slip Op 05986)





Christopulos v Christopulos


2022 NY Slip Op 05986


Decided on October 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
HELEN VOUTSINAS, JJ.


2021-08970
 (Index No. 705015/14)

[*1]Gregory Christopulos, respondent, 
vKatherine Christopulos, etc., et al., defendant, Nicholas Spyreas, appellant.


Nicholas Spyreas, Greenwich, Connecticut, appellant pro se.
The Dweck Law Firm, LLP, New York, NY (Jack S. Dweck and Christopher S. Fraser of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for an accounting and to cancel a notice of mechanic's lien, the defendant Nicholas Spyreas appeals from a money judgment of the Supreme Court, Queens County (Frederick D.R. Sampson, J.), dated November 26, 2021. The money judgment, upon an order of the same court dated June 14, 2021, is in favor of the plaintiff and against the defendant Nicholas Spyreas in the principal sum of $16,952.25.
ORDERED that the money judgment is affirmed, with costs.
The appellant has failed to raise any meritorious contentions with respect to the order dated June 14, 2021, granting the plaintiff's application for an award of attorneys' fees in connection with the appellant's civil contempt, or the money judgment dated November 26, 2021.
We decline the plaintiff's request for the imposition of sanctions based on the appellant's allegedly frivolous conduct in prosecuting this appeal (see Kokolis v Wallace, 202 AD3d 948).
DILLON, J.P., CHAMBERS, MALTESE and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court